Citation Nr: 1822767	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left foot plantar fasciitis.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on duty from October 1991 to April 1992, August 2004 to January 2006, June 2006 to May 2007 and November 2007 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Office (ROs).  The Veteran testified at an April 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the most recent relevant statement of the case (SOC) and supplemental statement of the case (SSOC), additional evidence was obtained.  While the Veteran filed her substantive appeals on or after February 2, 2013 and evidence submitted by the Veteran is therefore subject to initial review by the Board, at least some evidence was obtained by VA and therefore waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ) is not assumed.  See 38 U.S.C. § 7105(e)(1) (2012).  In any event, as the Veteran's claims are being granted or remanded, there is either no prejudice in the Board considering this evidence in the first instance or the AOJ will have the opportunity to review such evidence in the first instance on remand.    

The issue of entitlement to an initial compensable disability rating for left foot plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  Adjustment disorder with depressed mood is related to the Veteran's active service.
2.  Restless leg syndrome is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Adjustment disorder with depressed mood was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  Restless leg syndrome with depressed mood was incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired Psychiatric Disorder 

The Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in January 2012.  As will be outlined, evidence of record referenced additional acquired psychiatric disorder diagnoses and the Board has therefore characterized the Veteran's claim as noted on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was afforded a VA examination in September 2012 and a PTSD DBQ was completed by a VA psychologist.  It was noted that the Veteran did not meet the diagnostic criteria for PTSD.  A diagnosis was provided of adjustment disorder with depressed mood.  It was noted that the Veteran had problems with her sleep since returning from Afghanistan (which was in 2008).  Under the stressors section, a specific incident reported to have occurred in Afghanistan was noted and the examiner stated that this stressor was adequate to support a diagnosis of PTSD and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  The Board notes that the DD 214 for the Veteran's November 2007 to June 2009 period of active service noted service in Afghanistan from February 2008 to October 2008.  Under the remarks section, it was noted that the Veteran did not meet the full diagnostic criteria for PTSD, but that the Veteran did meet criterion A related to fear of hostile military or terrorist activity.  

The examiner further stated that the Veteran's "symptoms meet criteria for Adjustment Disorder with Depressed Mood, which is at least as likely as not caused by or a result of stressors experienced during military service."  We have no basis to refute this finding and entitlement to service connection is granted for adjustment disorder with depressed mood.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

To the extent that the Veteran initially filed a claimed for PTSD, as noted, her claim has been expanded in light of Clemons and is being granted.  The September 2012 examiner specifically noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  Absent a diagnosis of PTSD, entitlement to service connection is not warranted for PTSD.  See 38 C.F.R. § 3.304(f) (2017) (stating that service connection for PTSD requires medical evidence diagnosing the condition). 

Restless Leg Syndrome

The Veteran filed a claim in January 2012 for restless leg syndrome and medical evidence of record during the appeal period referenced this disability.  See, e.g., February 2016 VA Treatment Record (noting an assessment of restless leg syndrome).  The Veteran was not previously afforded a VA examination with respect to this claim.  

Evidence of record referenced the Veteran being diagnosed with restless leg syndrome in 2003, prior to her most recent three periods of service (August 2004 to January 2006, June 2006 to May 2007 and November 2007 to June 2009).  In this regard, in a September 2017 statement from the Veteran labeled as a Time Line, the Veteran listed April 7, 2003 - "chronic swelling to my left foot and diagnosed with restless leg syndrome."  This statement was presumably in reference to an April 7, 2003 private medical record from G.B. (a podiatrist), which referenced chronic swelling of the left foot that had been present for at least one year that was noted to have begun six days after a 12 mile march.  It was noted that the Veteran "has been diagnosed with restless like [sic] syndrome."  An impression was noted of idiopathic unilateral edema left foot.  A separate medical record that is undated listed a diagnosis of restless leg syndrome in 2003.

The Veteran, to include at the April 2017 Board hearing, stated why she thought restless leg syndrome was related to her service.  In light of evidence indicating that restless leg syndrome preexisted the Veteran's three periods of active service in the 2000s, these statements can be construed as assertions as to how her restless leg syndrome was aggravated by this active service.  In this regard, at the April 2017 Board hearing the Veteran referenced being treated for restless leg syndrome with ropinirole during service, which was reported to have made her worse after a while (the Board notes that a May 2010 record listed ropinirole as being filed in February 2009 during the Veteran's last period of active service).  The Veteran also stated that restless leg syndrome was from the stress she put on her legs with the interceptor body armor, boots and long hours.  She also testified that when she was in Iraq she was in a convoy in a Humvee at least two or three times a week and she stated that all of her gear, the jarring and the cramped space when she could not move around and had to sit for hours (like 10) at a time would a lot of times bring on episodes of the restless leg.  The Board notes that the DD 214 for the Veteran's August 2004 to January 2006 period of active service noted service in Iraq from December 2004 to December 2005.  With respect to the Veteran's last period of active service, a September 2008 record noted a chronic illness of restless leg syndrome and noted neurological symptoms of tingling and numbness.  The Veteran also stated (in an August 2012 statement and similar March 2013 and September 2017 statements) that, essentially, she thought her restless leg syndrome was a product of having swelling for so many years in her left foot.  

The Board has considered whether restless leg syndrome preexisted her three periods of service in the 2000s, but finds that there are inadequate clinical findings to establish this.  As noted, a September 2008 record noted a chronic illness of restless leg syndrome and noted neurological symptoms of tingling and numbness.  In light of this notation during a period of active service, the Board finds that entitlement to service connection is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


ORDER

Entitlement to service connection for adjustment disorder with depressed mood is granted.

Entitlement to service connection for restless leg syndrome is granted.


REMAND

Initially, evidence of record suggests that the Veteran recently applied for Social Security Administration (SSA) disability benefits.  In this regard, the Veteran referenced at the April 2017 Board hearing to having applied for SSA benefits the previous year and that she was turned down because she was still working.  As such, pursuant to VA's duty to assist, remand is required to attempt to obtain any available SSA records.  

In addition, while on remand, all outstanding VA treatment records must be obtained.  

Substantively, the January 2013 rating decision on appeal granted entitlement to service connection for plantar fasciitis and assigned a noncompensable (0 percent) disability rating under Diagnostic Code 5284.  This diagnostic code provides disability ratings as follows: a 10 percent disability rating is warranted for moderate foot injuries; a 20 percent disability rating is warranted for moderately severe foot injuries; and a 30 percent disability rating is warranted for severe foot injuries.

The Veteran has been afforded one VA examination during the appeal period, in October 2012.  A Foot Miscellaneous Disability Benefits Questionnaire (DBQ) was completed.  A diagnosis was noted of left foot plantar fasciitis.  The examiner stated under the remarks heading "plantar fasciitis left foot with swelling."  The examiner noted that there was no pes planus.  Pain was not noted on the examination report.  It was noted that the Veteran's foot condition did not impact her ability to work.  A section of the DBQ containing checkboxes corresponding to the level of severity listed in Diagnostic Code 5284 (moderate, moderately severe and severe) was left blank.

Evidence since the October 2012 VA examination report indicates that the Veteran's plantar fasciitis may have increased in severity.  In this regard, VA treatment records dated in December 2014 and May 2015 included assessments regarding plantar fasciitis that the Veteran was no longer with symptoms.  At the April 2017 Board hearing, however, the Veteran and her spouse described manifestations related to her feet, to include pain, and the Veteran responded in the affirmative to a question of whether her doctor said things had gotten worse.  

Also of record is a May 2017 VA treatment record from Dr. M.F. that included an assessment of chronic bilateral foot pain, pes planus and plantar fasciitis.  The Veteran also submitted a May 2017 Foot Conditions, including Flatfoot (Pes Planus) DBQ completed by VA Dr. M.F.  The conditions listed as pertaining to the DBQ were right foot numbness, nerve damage and bilateral plantar fasciitis.  Diagnoses were noted of bilateral flat feet (pes planus), left foot injury and bilateral plantar fasciitis.  It was noted that the Veteran reported pain of the foot, that flare ups impacted the function of the foot and to having functional loss or functional impairment of the foot.  A section of the DBQ included various signs and symptoms related to the Veteran's pes planus, to include pain on use of the feet and swelling on use.  It was noted that the Veteran used a cane occasionally when sciatica flares up.  It was also noted that the conditions listed in the diagnoses section impacted her ability to perform any type of occupational task, specifically that walking was limited due to pain and that the Veteran had to cease a warehouse job.  A section of the DBQ containing checkboxes corresponding to the level of severity listed in Diagnostic Code 5284 (moderate, moderately severe and severe) was left blank.  
        
Upon review, as outlined, evidence of record indicates that the Veteran's plantar fasciitis may have increased in severity since the last October 2012 VA examination.  While the Veteran submitted a May 2017 DBQ from VA provider Dr. M.F., it was not clear from this DBQ what symptoms and manifestations were attributable to the Veteran's service-connected left foot plantar fasciitis, as opposed to other referenced disabilities (such as pes planus, nerve damage and sciatica).  Also, as noted, the section of the DBQ specifically addressing the relevant criteria under Diagnostic Code 5284 was left blank.  As such, in light of the possible increase in severity, as well as the evidence being unclear as to the manifestations and severity of the Veteran's left foot plantar fasciitis, a new VA examination is warranted on remand.  The examiner will be asked to describe the symptoms and manifestations attributable to the Veteran's left foot plantar fasciitis and to describe the severity of such, if applicable, based on the criteria under Diagnostic Code 5284.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any available SSA disability records.

2.  Obtain all outstanding VA treatment records (the most recent VA treatment records were obtained in August 2017).

3.  Afford the Veteran an appropriate VA examination to determine the current severity her left foot plantar fasciitis.  

The examiner is asked to describe the symptoms and manifestations attributable to the Veteran's left foot plantar fasciitis.  The examiner is also asked to describe the severity of the Veteran's left foot plantar fasciitis, if applicable, in terms of "moderate," "moderately severe" or "severe."  See 38 C.F.R. § 4.71a (2017), Diagnostic Code 5284.  

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and her representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


